Citation Nr: 0309096	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  97-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of the proximal left tibia and fibula.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disorder.  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO.  
Historically, service connection for residuals of a fracture 
of the left tibia and fibula was granted in June 1990 with a 
10 percent evaluation.  In a June 1997 RO decision, the 10 
percent rating for the left leg disability was continued and 
service connection for right and left ankle disorders, 
claimed as secondary to the left leg disability was denied.  
In a September 1998 RO decision, service connection for a 
left ankle disorder as secondary to the service-connected 
left leg disorder was granted with a 10 percent rating.  
Service connection for a right ankle disorder continued to be 
denied.  The veteran was afforded a personal hearing at the 
RO in May 1999.  

In November 2002, the Board undertook additional development 
of the issues currently on appeal.  The additional 
development consisted of obtaining additional medical 
evidence, including recent VA treatment records and 
scheduling a VA medical examination for the veteran in 
connection with the appellate issues.  


REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  As a result, this remand 
follows.

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

Second, additional evidence has been obtained in connection 
with the Board's development of the issues on appeal.  
However, waiver of review of such evidence by the agency of 
original jurisdiction has not been submitted.  Hence, the 
case must be returned for the RO's review and issuance of a 
supplemental statement of the case.  See DAV et. al., supra.

Third, the veteran was scheduled for a VA examination in 
March 2003; however, he was unable to report.  It is not 
clear whether the veteran has been informed his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  The VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  It also appears that he has 
provided information concerning why he missed the last exam, 
which could constitute good cause for attempting to 
reschedule.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his left 
leg, left ankle and right ankle 
disabilities.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be conducted and 
the examiner should provide analysis of 
such findings.  The examination should 
include a description of all 
manifestations of left leg, left ankle 
and right ankle disabilities found to be 
present.  In the examination report, the 
examiner should specifically state 
whether it is at least as likely as not 
that the veteran currently has a right 
ankle disorder which is related to his 
service-connected left lower extremity 
disabilities.  (In other words, is any 
right ankle disorder found proximately 
due to, the result of, or aggravated by a 
service-connected disorder?)  The 
examiner should also be asked to provide 
an opinion as to the severity of any 
functional impairment due to the service-
connected lower extremity disabilities, 
including the degree of limitation of 
motion due to pain on "use or due to 
flare ups," supported by adequate 
pathology, and evidence of weakened 
movement.  

3.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This remand serves as 
notification of the regulation.  If the 
veteran fails to report for an 
examination, the Medical Center should 
provide a copy of the notice letter sent, 
or certify the address to which the 
notice was sent and verify that the 
notice was not returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, including if the examination 
report does not include all opinions 
requested, appropriate corrective action 
should be taken.  Stegall, 11 Vet. App. 
271.  

5.  Thereafter, the matter should be 
readjudicated by the RO, including review 
of the additional evidence obtained in 
conjunction with the Board's development.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


